DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to new claim 35, limitations “wherein the first layer and second layer are applied (i) to build up the taper until the variable thickness of the taper is a uniform thickness and (ii) to form a new taper on the tube body” (last two lines) are ambiguous because it is unclear what is meant by “uniform thickness” and “taper” or “new taper” at the same time. It is confusing how “taper” is built having a uniform thickness since taper portion intrinsically includes varying thickness. Similarly, having uniform thickness and new taper at the same time appears to be conflicting because uniform/same thickness would not include any “taper” portion. Looking at the original specification, Applicant seems to rely on fig. 10 and paragraph [0070] for this claim. However, this paragraph fails to mention “uniform” thickness and rather describes the subsequent grinding process after deposition of weld beads in fig. 9 and forming two tapers which are parallel. The thickness is not uniform due to presence of the taper 101, as shown in fig. 10. Moreover, the claim does not recite the necessary grinding step which is used to reduce the thickness of the buildup material and form a new taper. Consequently, the recited vague language fails to clearly set forth the scope and renders the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the oil & gas tubular comprises a tube body and a taper, the taper having a variable thickness increasing with distance from the tube body.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 23-25 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Grigorenko (US 2017/0368629) in view of Miller (US 2015/0252631).
Regarding claims 1 & 10, Grigorenko discloses a method comprising: applying a buildup material (hardfacing 32) to an outer surface of an oil and gas tubular (tubular 20- figs. 2-3, earth drill tools- [0002]) using cold metal transfer welding to create hardfacing weld buildup (abstract, [0008-0009], [0025]).  
With respect to the welded hardness of the buildup material, Grigorenko teaches that CMT hardfacing process using consumable wire electrode, which results in exemplary hardness levels from about 35 HRC to 67 HRC [0026], which meets at least the claimed high endpoint of 35 HRC. Similarly, Miller (also drawn to hardbanding method- abstract) teaches applying a buildup material 20 comprising multiple weld beads 22-26 (hardbanding) to an outer surface of an oil & gas drill pipe 10 (figs. 1-3), wherein typical standard specifications of drill pipe dictate Rockwell hardness of less than 40 HRC so that the tool joint is not susceptible to cracking during operation ([0007],[0023],[0025]). Specifically, Miller teaches welded heat-affected zone (HAZ) having a Rockwell hardness of less than about 32 Rc (claims 23-25), which falls within the claimed range of 25-35 HRC. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Concerning welded hardness compared to the oil & gas tubular, one of ordinary skill in the art would have found it obvious to have resulting welded hardness within 10 HRC of the tubular in order to be metallurgical compatible with the base workpiece and not susceptible to cracking. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform CMT welding in the method of Grigorenko to obtain the welded hardness of buildup material between about 30-35 HRC in order to meet desired standards of the tubular/pipe typical in oil & gas industry and prevent cracking of the tubular workpiece, as suggested by Miller.
Regarding claim 23, rejection of claim 1 above is incorporated herein. Examiner notes this is a product-by-process claim. Although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. If the product in the product-by-process claim is the same as or obvious from a product of prior art, the claim is unpatentable even though prior product was made by a different process. In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985). The claim is not limited to the specific manipulations of the recited steps and thus, only structure implied by the process steps would be considered when assessing the patentability (see MPEP 2113).
As to claims 24-25, Miller teaches that buildup material 20 is continuously applied to the outer surface for multiple passes (multiple beads 22-26) on the tubular 10, wherein each pass/weld bead is adjacent to the next on the outer surface (fig. 3). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to weld buildup material of multiple passes to cover and protect desired outer surface area of the oil & gas tubular in combination of Grigorenko & Miller.
Regarding claim 32, Grigorenko discloses a method comprising: applying a first layer of buildup material (hardfacing 32) to an outer surface of an oil and gas tubular (tubular 20- figs. 2-3, earth drill tools- [0002]) using cold metal transfer welding (abstract, [0008-0009], [0025]).  
With respect to the welded hardness of the buildup material, Grigorenko teaches that CMT hardfacing process using consumable wire electrode, which results in exemplary hardness levels from about 35 HRC to 67 HRC [0026], which meets at least the claimed high endpoint of 35 HRC. Similarly, Miller (also drawn to hardbanding method) teaches applying a buildup material 20 comprising multiple weld beads 22-26 (hardbanding) to an outer surface of an oil & gas drill pipe 10 (figs. 1-3), wherein typical standard specifications of drill pipe dictate Rockwell hardness of less than 40 HRC so that the tool joint is not susceptible to cracking during operation ([0007],[0023],[0025]). Specifically, Miller teaches welded heat-affected zone (HAZ) having a Rockwell hardness of less than about 32 Rc (claims 23-25), which falls within the claimed range of 25-35 HRC. Concerning welded hardness compared to the oil & gas tubular, one of ordinary skill in the art would have found it obvious to have resulting welded hardness within 10 HRC of the tubular in order to be metallurgical compatible with the base workpiece and not susceptible to cracking. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform CMT welding in the method of Grigorenko to obtain the welded hardness of buildup material between about 30-35 HRC in order to meet desired standards of the tubular/pipe typical in oil & gas industry and prevent cracking of the tubular workpiece, as suggested by Miller.
Grigorenko is silent as to applying a second layer of the buildup material. However, Miller teaches reapplying hardbanding 62 (second layer of buildup) as stringer beads to previously applied hardbanding/beads 67 (fig. 6, [0014, 0032]). Miller also shows microphotograph of cross-section of tool joint to reveal the various metallurgical zones created by reapplied hardbanding (fig. 8, [0041]) generating desired hardness (fig. 9, [0042]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply a second layer of buildup material on top of the first buildup layer in the method of Grigorenko to produce desired hardness profile of the tubular/tool outer surface.
As to claim 33, Miller discloses that the first layer of buildup material 20 is continuously applied to the outer surface for multiple bands (multiple beads 22-26) on the tubular 10, wherein each pass/weld bead is adjacent to the next on the outer surface (fig. 3).
As to claim 34, Miller discloses that the second layer of buildup material 62 is applied after the first layer 67 without an intervening cooling step (fig. 6) and so, combination of Grigorenko & Miller in claim 32 above renders this claim obvious.
As to claim 35, as best understood in light of indefinite claim language, both Grigorenko and Miller discloses the oil & gas tubular comprises a tube body and a taper, the taper having a variable thickness increasing with distance from the tube body (Grigorenko- fig. 2, Miller- fig. 3).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Grigorenko in view of Miller as applied to claim 1 above, and further in view of Ecer (US 4597456).
As to claim 26, Grigorenko discloses the buildup material made of iron and comprising 0.06-0.15% carbon and 1.4-1.85% manganese [0026], which meets recited values of carbon and manganese. Grigorenko does not disclose recited amounts of silicon and chromium. However, such hardfacing alloy is known in the art. Ecer discloses producing oil & gas component such as drill bit and typical hardfacing alloys based on transition metals, wherein Fe-based alloy has general composition ranges including carbon, chromium, manganese and silicon (col. 7, table- lines 31-42; claim 12). One exemplary ferrous-base alloy includes carbon between 0.1-0.65%, chromium 0.01-1.2%, manganese 0.01-2.0% and silicon 0.01-2.2% (col. 6, lines 37-43), which overlaps or falls within the respective ranges of recited elements. This exemplary ferrous alloy provides high strength and toughness to impart desired mechanical properties (col. 6, lines 31-36). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to select a suitable Fe-based hardfacing alloy in the method of Grigorenko in order to impart desired mechanical properties such as high strength and toughness to the oil & gas tubular, as suggested by Ecer.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Grigorenko in view of Miller as applied to claim 1 above, and further in view of Applicant admitted prior art (referring as “AAPA”, see PG-Pub of present application) & Aung (CN 103781988 B, see attached document).
As to claim 27, both Grigorenko and Miller discloses the oil & gas tubular comprises a tube body and a taper (Grigorenko- fig. 2, Miller- fig. 3), but are silent as to upset connection and tube body thickness. However, AAPA teaches that connections for workstring tubing and drill pipe are typically externally upset, wherein the outer diameters of the connection are greater than the outer diameter of the tubes (Related Art- [0001-0002]). Accordingly, one skilled in the art would have found it obvious that the drill pipe or tubular in Grigorenko & Miller would encompass at least one upset connection, which is typically known for drilling applications. Concerning the tube body thickness, Aung (drawn to drill pipe with integral wear pad- abstract) discloses that general standard weight drill rod, as referred by the American Petroleum Institute (API) has a thickness greater than 0.25 inches and less than about 1.0 inch (paragraph under preferred embodiment), which meets claimed tube body thickness of about 0.5 inches. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to a person of ordinary skill in the art to select a tube body thickness of about 0.5 inches in the combination of Grigorenko and Miller with the motivation of producing a required oil & gas tubular product such as a drill rod.
As to claim 28, both Grigorenko and Miller discloses that the buildup material is not applied to the taper (Grigorenko- fig. 2, Miller- fig. 3). 
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Grigorenko & Miller as applied to claim 1 above, and further in view of Cullum (US 4194031).
As to claim 29, Grigorenko or Miller does not mention grinding excess material from the applied weld material. However, Cullum (directed to method of hardfacing drill pipe joint) discloses deposited hardfacing metal for prolonging the life the tool and then grinding the deposited metal to provide a smooth external surface, which reduces the rate of erosion of the tool joint and matches original thickness of the base tool/tubular (figs. 6-7; col. 2, lines 30-33, 40-42; col. 5, lines 41-44). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to grind any excess material from the applied weld material to match the original thickness of the tubular in the method of Grigorenko so as to conform the tubular connection to a desired outer diameter and provide a smooth external surface, which would reduce the rate of erosion of the drill string tool. Thus, the method of Grigorenko & Miller as modified by Cullum discloses grinding excess buildup material from the applied weld material to match the original thickness of the tubular in order to produce smooth external surface, thereby reducing the rate of erosion.
As to claims 30-31, Grigorenko or Miller does not specifically disclose preparing an outer surface of the oil and gas tubular by buffing or forming a recess in the outer surface. However, such technique is known in the art. Cullum discloses preparing an outer surface of a tool joint tubular 40 by buffing the tapered surface 43 to remove loose particles, dirt, and dust; removal of metal flake and large irregularities in the surface would interfere with proper deposit of weld material 47 (fig. 4); and so removal of material in the cylindrical surface provides a small recess 46 for the reception of hardened material (col. 4, lines 15-30). The recess may be made by suitable means such as applying a grinding wheel while rotating the tool joint an drill pipe (col. 4, lines 25-30), which meets forming a recess by grinding around a circumference of the tube/pipe body. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to prepare the tubular outer surface in Grigorenko by buffing and forming a small recess by grinding for the reception of weld material as suggested by Cullum because doing so would remove loose particles, dirt, and dust, which would interfere with proper deposit of hardbanding weld material; and thereby such preparation would considerably improve quality of the welding.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims 1, 23 and new claims have been considered but are moot because the new grounds of rejection(s) does not rely on pertinent reference applied in the prior rejection for the matter specifically challenged in the arguments. Applicant’s arguments against Kumar are no longer applicable since this reference and previous 102 rejection has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735